DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/28/2021, have been fully considered and are persuasive.  Therefore, the previous final rejection has been withdrawn and this Office action is made non final.  Please note that this application has been reassigned to a different examiner.  See the Conclusion heading below for updated contact information.

Claim Interpretation
Claims 1 and 20 are method (or process) claims and recite the “network node being operable to control a spatial orientation of the optical sensor … and to control a focal length of the optical sensor.”  MPEP 2106.03 I states that “A process defines ‘actions’, i.e., an invention that is claimed as an act or step, or a series of acts or steps.”  However, claims 1 and 20 do not positively recite the spatial orientation and focal length of the sensor being changed as “actions” performed by the method.  The claim recites that the node is operable to perform these steps, but does not recite that the steps actually occur.  As a result, these limitations may be interpreted as not limiting in the claim.  In the interest of compact prosecution, these limitations are addressed in the prior art rejections below.  To overcome this interpretation, it is suggested that the claim be amended to positively recite the steps as being executed.  Such an amendment may take the form of the suggested claim below.  It is noted that this amendment does not place the claim in condition for allowance and does not address the §112(b) rejections described above, but is merely intended to overcome the issue of non-limiting method steps.

1. (Suggested Amendment) A method performed by one of a plurality of network nodes, with each network node having an optical sensor and being operable to wirelessly communicate with at least one other network node, comprising: 
sending, by a network node over a wireless communication channel, to another network node, an indication associated with an object that is detected and identified by the network node based on one or more images of the object that are captured by the optical sensor of the network node, the detection and the identification of the object from the one or more images being contemporaneous with both the capture of the one or more images of the object and a determination that the object was placed on or removed from a retail shelf, 
wherein a spatial orientation of the optical sensor is adjusted by the network node so that the optical sensor has a viewing angle towards the object and is adjusted by the network node so that the object is captured in a larger portion of each image.  

Claim 25 recites that certain steps are performed “when the network node does not have sufficient processing power.”  As this appears to require that the claimed steps are only performed when a certain condition is met, the claim may be interpreted as reciting a non-limiting contingent limitation.  MPEP 2111.04 states: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  To overcome this interpretation, it is recommended that the claim be amended to recite “determining that , and in response: …”  In the interest of compact prosecution, all limitations of claim 25 are addressed in the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the object is captured in a larger portion of each image.”  Initially, the term “each image” lacks antecedent basis in the claim, making the scope of the term difficult to determine with certainty.  It is also not clear what the “larger portion” is compared to, as the claim does not specify what this portion is larger than.  The claim may equally be interpreted as requiring that the object is larger in each of a succession 
Compounding this issue is the fact that the claim requires capture of “one or more” images, which includes the scenario in which only one image is captured.  In this scenario, it is not clear how the object may be captured in a “larger portion of each image.”
	Claim 6 is further rejected under this title for language that is similar to that described.
	Claims 18-20 include similar indefinite language and are likewise rejected under §112(b).
Claim 13, which depends on claim 1, recites “determining whether a parking space is empty based on the detected and identified object, wherein the object is the parking space and the indication is associated with whether the parking space is empty.”  However, claim 1 describes the “object” as being placed on or removed from a retail shelf.  The scope of the claim is indefinite because it is not clear how a parking space may be placed on or removed from a retail shelf.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 14-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Buibas, US Patent No. 10,282,720 in view of Evans, US Patent No. 11,126,861 (with support in US provisional application 62/780,100).

	As to claim 1 Buibas discloses a method performed by one of a plurality of network nodes, with each network node having an optical sensor and being operable to wirelessly communicate with at least one other network node (col. 10 line 64 – col. 11 line 14; Fig. 1: 130 is a one of a network of processing nodes that analyze images from cameras.  Therefore each node 130 has at least one optical sensor associated therewith), comprising: 
sending, by a network node over a wireless communication channel, to another network node (col. 11 lines 11-10), an indication (col. 12 lines 46-56) associated with an object that is detected and identified by the network node based on one or more images of the object that are captured by the optical sensor of the network node, the detection and the identification of the object from the one or more images being contemporaneous with both the capture of the one or more images of the object and a determination that the object was placed on or removed from a retail shelf (col. 13 lines 14-64 – an object is detected as being removed from a shelf.  Identification of the object is made contemporaneous with detection that the object is removed).
Buibas fails to disclose the network node being operable to control a spatial orientation of the optical sensor so that the optical sensor has a viewing angle towards the object and to control a focal length of the optical sensor so that the object is captured in a larger portion of each image.  
However, in an analogous art, Evans discloses controlling a spatial orientation of the optical sensor so that the optical sensor has a viewing angle towards the object and to control a focal length of the optical sensor so that the object is captured in a larger portion of each image (col. 2 lines 64-67; col. 10 lines 36-43).   
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Buibas with the teachings of Evans, the rationale being to ensure that an image of sufficient quality is obtained when attempting to identify the moving product (see Evans col. 10 lines 36-43).

As to claim 2 Buibas discloses detecting the object based on the one or more captured images (col. 13 lines 14-64 – the object is detected as having moved based on captured images).  

As to claim 3 Buibas discloses identifying the object based on the one or more captured images responsive to detecting the object (col. 13 lines 14-64 – after detecting an item having moved, the item is identified).  

As to claim 4 Evans discloses controlling the spatial orientation of the optical sensor so that the optical sensor has the viewing angle towards the object (col. 2 lines 64-67; col. 10 lines 36-43).  

As to claim 5 Evans discloses that the controlling the spatial orientation of the optical sensor includes controlling a pan or tilt of the optical sensor (col. 2 lines 64-67; col. 10 lines 36-43).  

As to claim 6 Evans discloses controlling the focal length of the optical sensor so that the object is captured in the larger portion of each image responsive to controlling the spatial orientation of the optical sensor so that the optical sensor has the viewing angle towards the object (col. 2 lines 64-67; col. 10 lines 36-43).  

As to claim 7 Buibas discloses determining a distance and a direction of the object relative to the network node based on the spatial orientation of the optical sensor and a height of the optical sensor relative to a predetermined reference point (col. 10 lines 45-55; col. 11 lines 15-20 – 3D locations of items are determined by triangulation and knowing a camera’s position (height) and orientation).  

As to claim 8 Buibas discloses that the indication is associated with the distance and the direction of the object relative to the network node (Fig. 9: 903 and its description).  

As to claim 9 Buibas discloses receiving, by the network node, from a spatial orientation sensor of the network node, the spatial orientation of the optical sensor (col. 19 lines 16-54 - orientation is obtained from intrinsic camera parameters and extrinsic calibration.  Col. 20 lines 3-12 – orientation is obtained by image processing, an orientation sensor).  

As to claim 10 Buibas discloses determining an angle of inclination of the optical sensor relative to the object based on the spatial orientation of the optical sensor; and determining the distance of the object relative to the network node based on the angle of inclination of the optical sensor (col. 19 lines 16-54; col. 20 lines 3-12 – orientation includes inclination.  col. 10 lines 45-55; col. 11 lines 15-20 - distance to the object is based on camera position and orientation).  

As to claim 12 Buibas fails to disclose receiving, by the network node, from a global positioning system (GPS) receiver of the network node, a location of the network node; and determining a location of the object based on the location of the network node and the distance and the direction of the object relative to the network node, wherein the indication is associated with the location of the object.  However, official notice is taken that this was well known in the art before the effective filing date of the claimed invention.  Therefore it would have been obvious to a skilled artisan to modify Buibas to include this functionality, the rationale being to simplify detection of camera location.

As to claim 14 Buibas discloses receiving, by the network node, from the optical sensor, the one or more images of the object (col. 10 line 64 – col. 11 line 14).  

As to claim 15 Buibas discloses that the plurality of network nodes is operable as a wireless mesh network (col. 10 line 64 – col. 11 line 14).  

As to claim 16 Buibas and Evans fail to explicitly disclose that the wireless communication channel is associated with Wireless Fidelity (Wi-Fi).  However, official notice is taken that this was well known in the art before the effective filing date of the claimed invention.  Therefore it would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system to include this, the rationale being to simplify installation of the system.

As to claim 17 Buibas fails to disclose that the object is detected and identified within one second from the capture of the one or more images of the object.  However, official notice is taken that this was well known in the art before the effective filing date of the claimed invention.  Therefore it would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system to include this, the rationale being to ensure real-time identification and notification of a moved object.


As to claim 18 see rejection of claim 1.  Buibas further discloses a network node, comprising: a processor and a memory, the memory containing instructions executable by the processor whereby the processor is configured to perform the method of claim 1 (Fig. 1 and its description).  

Claims 19 and 20 are rejected under the same grounds as claims 1 and 18.  The combination of Buibas and Evans renders obvious the claimed invention as recited from the perspective of the network node recited in claims 19 and 20.

As to claim 21 Buibas discloses sending, by the network node over the wireless communication channel, to the other network node, the one or more images of the object that are captured by the optical sensor of the network node so that the other network node is enabled to time synchronize these images with one or more images of the object that are captured by the optical sensor of the other network node and to process the time synchronized images to identify the object, with the optical sensor of the network node and the optical sensor of the other network node having different viewing angles towards the object (col. 10 line 45 – col. 11 line 14 – processors 130 share information and cooperate to analyze images.  Col. 19 lines 16-63 – shared images are time synchronized, and these synchronized images are used in the triangulation upon which item detection is based).  

As to claim 22 Buibas discloses that the network node is operable to distribute to the other network node at least a portion of processing to identify the object (col. 10 line 64 – col. 11 line 14 – processors 130 share information and cooperate to analyze images).  

As to claim 23 Buibas and Evans discloses that the optical sensor includes a camera, and the camera is positioned above and in front of the retail shelf so that the viewing angle of the camera is down and towards the front of the retail shelf (Evans Fig. 1).  

As to claim 24 Buibas and Evans discloses that the one or more captured images include one or more objects representing one or more retail items on the retail shelf (Buibas Fig. 11; Evans Fig. 10-18).  

As to claim 26 Buibas discloses sending, by the network node, at least one of the one or more captured images to the other network node, receiving, by the other network node, the at least one of the one or more captured images, utilizing, by the other network node, the received at least one image in order to identify images captured during the same timeframe, but from a perspective of the other network node, and performing image analysis, by the other network node, on the received at least one of the one or more images contemporaneous with the detection and identification of the object by the network node, wherein the image analysis includes generating results of object detection performed by the other network node (col. 10 line 45 – col. 11 line 14 – processors 130 share information and cooperate to analyze images, and this information is used to triangulate locations of items.  The detection of object removal described throughout the reference utilizes this information).  

As to claim 27 Buibas discloses nodes sharing information and cooperating to analyze images (10:45 – 11:14), but fails to disclose that the other network node is a network node that is identified as being currently underutilized.  However, official notice is taken that this was well known in the art before the effective filing date of the claimed invention.  Therefore it would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system to include this, the rationale being to ensure efficient load balancing.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Buibas and Evans, as applied above, and further in view of Xiao et al., US Pub No. 20120299749.

As to claim 13 the system of Buibas and Evans fails to disclose determining whether a parking space is empty based on the detected and identified object, wherein the object is the parking space and the indication is associated with whether the parking space is empty.  
However, in an analogous art, Xiao discloses determining whether a parking space is empty based on a detected and identified object, wherein the object is the parking space and the indication is associated with whether the parking space is empty ([0033]). 
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Buibas and Evans with the teachings of Xiao, the rationale being to broaden the system’s applicability and provide improved benefit to consumers by enabling detection of empty parking spaces.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The issues with claim 25 that are identified above would have to be remedied before the claim is in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423